HEFLIN, Chief Justice.
Petition of Randall E. Smith and James Smith for writ of certiorari to the Court of Civil Appeals to review and revise judgment and decision of that court in Smith and Smith v. Goss, 48 Ala.App. 502, 266 So.2d 304 (1972) is denied.
*752In denying the petition for writ of certiorari in this case, this court does not wish to be understood as approving or disapproving all of the language used or the statements of law made in the opinion of this case in the Court of Civil Appeals. See Mobile Pure Milk Co. v. Coleman, 230 Ala. 432, 161 So. 829; Opelika Coca-Cola Bottling Co., Inc. v. Johnson, 286 Ala. 460, 241 So.2d 331; and Cooper v. State, 287 Ala. 728, 252 So.2d 108.
Writ denied.
MERRILL, HARWOOD, MADDOX and SOMERVILLE, JJ., concur.